DETAILED ACTION
This communication is in response to Applicant’s amendment filed on October 14, 2022. Claims 1, 2, 10, 11, and 19 have been amended. Claims 1-20 are pending and are directed towards SYSTEMS, APPARATUS, AND METHODS FOR CONTROLLING AN OPERATING STATE OF AN ELECTRONIC APPARATUS TO A LOCK STATE. Examiner acknowledges Applicant’s amendment and argument. However, due to the change in scope of the claims in the amendment, a new rejection under 35 USC § 103 is presented herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments/amendment filed on October 14, 2022 with respect to 35 U.S.C. 103 rejections have been fully considered but they are moot in view of the new grounds of rejections. Applicant’s arguments have been addressed in the rejections below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. U.S. Patent Pub. No. 2001/0018329 A1 (hereinafter “Tada”) in view of Xia et al. US 11,140,157 B1 (hereinafter “Xia”) and further in view of Pritchard et al. US 2016/0255068 A1 (hereinafter “Pritchard”)

As per claim 1, Tada teaches a system, comprising: 
a signal strength detection unit that detects, at a particular time and in a particular environment, an initial signal strength of a wireless connection between an electronic apparatus and an external device (an information processing apparatus capable of communicating with a portable device by radio, comprising: means for establishing a radio link to the portable device; means for detecting a field strength in a state where the radio link has been established. Tada, para [0008] [0004]) (After establishing the radio link, the field strength of the radio wave from the other party side is always measured (step S113), and the current field strength levels 0 to 3 are determined. Tada, para [0069])( the field strength when the user operates the PC 1 by remote control from the portable telephone 2 and looks at data in the PC 1 displayed on the portable telephone 2 while keeping the PC 1 in the bag is different from that when the user communicates with the portable telephone 2 while looking at the display of the PC 1, and appropriate power management control according to the difference in use environment can be performed. Tada, para [0077] [0089]); and 
an operation control unit (The logon/logoff control section. Tada, para [0030]) that:
execute a login process to login the user to the electronic apparatus (means for executing logon processing to the information processing apparatus from the portable device on the basis of user authentication information transmitted from the portable device by radio. Tada, para [0010]) (user authentication information including a user name and password. Tada, para [0080]), and 
controls an operating state of the electronic apparatus to a lock state based on a comparison between the initial signal strength of the wireless connection between the electronic apparatus and the external device and a currently detected signal strength of the wireless connection between the electronic apparatus and the external device indicating that the currently detected signal strength is less than a threshold amount of the initial signal strength (The logon/logoff control section 203 executes control for logon or logoff by radio to or from the PC 1 in accordance with a request from the portable telephone 2. When the field strength lowers to a predetermined value or less, it is determined that the PC 1 is not used, and logoff processing is automatically executed. Tada, para [0030]) (After establishing the radio link, the field strength of the radio wave from the other party side is always measured (step S113), and the current field strength levels 0 to 3 are determined the measurement range includes level 0 to level 3. Level 0 corresponds to the highest field strength at which the user is using the PC 1 [initial signals strength determined at time of connection, the levels will be used to compare with current detected signal strength]. Tada, para [0069]-[0070]), 
wherein at least a portion of each of said signal strength detection unit and said operation control unit comprises one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer-readable storage media (personal computer with computer engine section that have multiple hardware circuits, operating system, applications, and memory. Tada, Fig. 3 and Fig. 4).
Tada does not explicitly teach wherein: the initial signal strength defines a particular calibration of the wireless connection based on the particular time in the particular environment, and the initial signal strength is one of a plurality of calibrations of the wireless connection adjusted based on at least one of time and an environment.  
However, Xia teaches the initial signal strength defines a particular calibration of the wireless connection based on the particular time in the particular environment, and the initial signal strength is one of a plurality of calibrations of the wireless connection adjusted based on at least one of time and an environment (Measurements of actual signal strengths detected at different distances can be set through a calibration process, so the signal strength that appears at a particular distance can be measured. […] The thresholds that are used to determine whether proximity has been achieved may be set by the system provider or an administrator. For example, a default distance may be set by the system or by a security policy, e.g., 3 ft, 5 ft, 10 ft, and so on, or a signal strength corresponding to those distances. In some implementations, the distance or signal strength threshold can be set by a user to customize the unlocking process. In some implementations, the thresholds used, and thus the requirements for achieving proximity to automatically obtain access to the resource 120, may vary based on time, location, the detected presence of other users or devices, and other factors [particular time and particular environment]. For example, a credential may have associated conditions that set a first level of authentication requirements during business hours, and set a second level of stricter authentication requirements after business hours. The system may require a greater signal strength or closer distance between devices under the second level of authentication requirement than the first level. As another example, if the authorized user's device 110 is the closest device that the resource 120 detects, or if no other devices are detected nearby, a first threshold may be used. If one or more other devices corresponding to other users are detected by the resource 120, the resource 120 may require a smaller distance between the devices 110, 120 before automatically granting access, especially if a device for another user is determined to be closer to the resource 120 than the device 110 or if the device for the other user is determined to correspond to a user identity that lacks appropriate credentials for obtaining access or has a role or relationship that is not trusted (e.g., a guest, an vendor from a different organization, an unknown user identity. Xia, Col. 12 lines 4-46) (the user can use sliders to adjust the distance thresholds for locking or unlocking. The user may alternatively select the auto-calibrate control to automatically calibrate the locking and unlocking […] The interface instructs the user to place the phone in a location where the user would want the computer to become unlocked. Once the user clicks the “start celebration” button, the computer will perform a series of signal strength measurements to determine appropriate signal strengths that represent the distance between the computer and the phone that the user has sent. The computer will save the signal strength information in association with the pairing of the computer with the phone, and compare signal strength that is later detected with the baseline signal strength determined during the auto-calibration period. Xia, Col. 26 lines 23-49 & FIG. 4F, 4G and 4H).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tada in view of Xia. One would be motivated to do so, to improve the security and the flexibility to access a system by having different initial signal strength based on the time of authentication and the environment of the authentication. (Xia, Col. 12 lines 4-46).
Tada does not explicitly teach wherein: the particular time is a time when a user of the electronic apparatus is logging in to the electronic apparatus via a login process that ensures that: the user is in possession of the external device when the initial signal strength is detected, and the user and the external device are both proximate to the electronic apparatus when the initial signal strength is detected.
However, Pritchard teaches the particular time is a time when a user of the electronic apparatus is logging in to the electronic apparatus via a login process (when the user input operation is detected then the data processing apparatus may monitor the wireless signals and measure a current value of the proximity metric at the time of detecting the user input operation. The data processing apparatus may then adjust the threshold so that it is given a new value [the threshold represents the initial signal strength that will be used for future comparison] which is closer to the current measured value of the proximity metric than a previous value of the threshold. Pritchard, para [0020]) (the proximity metric may be a signal strength metric which depends on the received signal strength of the wireless signals. For example, a receive signal strength indicator (RSSI) may be used. Pritchard, para [0016]) (The user input operation which triggers a calibration may comprise any physical interaction with a user input unit of the data processing apparatus (including peripherals) which indicates that the user is close to the data processing apparatus. For example, the user input unit may be a touch pad (also known as track pad) which is often used to control the mouse cursor in a laptop, a mouse, a pointing stick which is also used to control mouse cursors in laptops, a scroll wheel such as the wheels found on some mice, a keyboard, a joystick, a user-pressable button, or a touch panel or touch display [given the broadest reasonable interpretation: the user input operation is the login process]. Pritchard, para [0027]) that ensures that: the user is in possession of the external device when the initial signal strength is detected (The user can perform a user input operation using the user input units 8, 10 to control various operations of the data processing apparatus 2. The user input operation comprises a physical interaction with the data processing apparatus 2 or its peripherals. This means that when the user is performing a user input operation on one of the user input units 8, 10 then the user can be assumed to be in proximity to the data processing apparatus 2 and, given that the user will be wearing the wearable processing device 4, the wearable processing device can also be determined to be in proximity to the data processing apparatus 2. Therefore, when a user input operation is detected at one of the user input units 8, 10, then proximity detection based on the wireless signal 6 may be calibrated. Pritchard, para [0066]), and the user and the external device are both proximate to the electronic apparatus when the initial signal strength is detected (The user can perform a user input operation using the user input units 8, 10 to control various operations of the data processing apparatus 2. The user input operation comprises a physical interaction with the data processing apparatus 2 or its peripherals. This means that when the user is performing a user input operation on one of the user input units 8, 10 then the user can be assumed to be in proximity to the data processing apparatus 2 and, given that the user will be wearing the wearable processing device 4, the wearable processing device can also be determined to be in proximity to the data processing apparatus 2. Therefore, when a user input operation is detected at one of the user input units 8, 10, then proximity detection based on the wireless signal 6 may be calibrated. Pritchard, para [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tada in view of Pritchard. One would be motivated to do so, to improve the security and the flexibility to access a system by automatically detect and adjust the initial signal strength without an explicit configuration setup by the user. (Pritchard, para [0066]).

As per claim 2, Tada, Xia and Pritchard teach the system of claim 1, wherein:
The login process is based on authentication process initiated by the user (means for executing logon processing to the information processing apparatus from the portable device on the basis of user authentication information transmitted from the portable device by radio. Tada, para [0010]); and 
The authentication process is based on input information received from the user (user authentication information including a user name and password. Tada, para [0080]) (it is determined on the basis of the field strength whether the user who has logged in is using the PC 1, and if not, logoff processing is automatically executed [the strength of the signal is measured at the login time]. Tada, para [0080]).

As per claim 3, Tada, Xia and Pritchard teach the system of claim 1. Tada does not explicitly teach that the system further comprising: a person detection unit that detects approach of a person to the electronic apparatus, wherein the particular time is a time that the person detection unit detects the approach of the person.
However, Xia teaches a person detection unit that detects approach of a person to the electronic apparatus (the pairing establishes that the presence of the mobile device 110 near the resource 120 can be accepted as evidence of the presence of the authorized user 102 for purposes of granting access to the resource. Xia, Col. 24 lines 38-42)( The techniques discussed for obtaining access to a device based on physical proximity can also be used to gain access to logical resources. For example, when a user approaches his desk and his computer unlocks due to the presence of his phone. Xia, Col. 33 lines 33-37),
wherein the particular time is a time that the person detection unit detects the approach of the person (the thresholds used, and thus the requirements for achieving proximity to automatically obtain access to the resource 120, may vary based on time, location, the detected presence of other users or devices [the signal is measured at this time], and other factors. Xia, Col. 12 lines 23-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tada in view of Xia. One would be motivated to do so, to unlock the electronic device once the user approaches the device. 

As per claim 4, Tada, Xia and Pritchard teach the system of claim 1, further comprising: 
a display unit (an LCD used as a display monitor. Tada, para [0036]), 
wherein the operation control unit displays a preset image on the display unit in the lock state (When the measured field strength is "level 1" (YES in step S135), a screen saver [it is well known that screen saver has multiple preset images that you can select from] is activated to hidden the window under operation and temporarily set the logoff state. Tada, para [0083]).

As per claim 5, Tada, Xia and Pritchard teach the system of claim 1, further comprising: 
a display unit (an LCD used as a display monitor. Tada, para [0036]), 
wherein the operation control unit controls the display unit to hide displayed data in the lock state (When the measured field strength is "level 1" (YES in step S135), a screen saver is activated to hidden the window under operation and temporarily set the logoff state. Tada, para [0083]).

As per claim 6, Tada, Xia and Pritchard teach the system of claim 1, further comprising: 
Wherein: in response to the currently detected signal strength being less than the initial signal strength, by the threshold amount, the operation control unit controls the operating state of the electronic apparatus to the lock state (When the field strength lowers to a predetermined value or less, it is determined that the PC 1 is not used, and logoff processing is automatically executed. Tada, para [0030]) (After establishing the radio link, the field strength of the radio wave from the other party side is always measured (step S113), and the current field strength levels 0 to 3 are determined […] the measurement range includes level 0 to level 3. Level 0 corresponds to the highest field strength at which the user is using the PC 1. Tada, para [0069]-[0070]).
wherein at least a portion of said storage unit comprises one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer-readable storage media (personal computer with computer engine section that have multiple hardware circuits, operating system, applications, and memory. Tada, Fig. 3 and Fig. 4).
Tada teaches initial field strengths levels 0 to 3 which are measured and used in comparison process with currently detected field strength, which implies that these levels are stored somewhere. However, Tada does not explicitly teach a storage unit that stores the initial signal strength detected by the signal strength detection unit at the particular time.
However, Xia teaches a storage unit that stores the initial signal strength detected by the signal strength detection unit at the particular time (The computer will save the signal strength information in association with the pairing of the computer with the phone, and compare signal strength that is later detected with the baseline signal strength determined during the auto-calibration period. Xia, Col. 26 lines 36-40)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tada in view of Xia. One would be motivated to do so, to increase the efficiency of the system by accessing the stored initial signal strength and use it in the comparison process in a simple way. (Xia, Col. 26 lines 36-40)

As per claim 8, Tada, Xia and Pritchard teach the system of claim 1, wherein the operation control unit releases the lock state of the electronic apparatus based on a user authentication process (When logon authentication is successful, use of the PC 1 is enabled. Tada, para [0080]).

As per claim 9, Tada, Xia and Pritchard teach the system of claim 1, wherein the initial signal strength and the currently detected signal strength each correspond to a distance that the user is away from the electronic apparatus (if the user who uses the personal computer falls outside the infrared range even by a small distance, it is determined that no user is present. Tada, para [0006]) (using the field strength, control can be appropriately executed in consideration of the distance relationship or environment between the PC 1 and the user (user who carries the valid portable telephone 2 capable of linking to the PC 1 by radio). Tada, para [0029]).

As per claims 10 and 19, Tada teaches an apparatus and a method, comprising: 
a processor of an information handling device (personal computer. Tada, Fig. 1 and Fig.3); and 
a memory configured to store code executable by the processor to (Host programs 101 including the operating system (OS) and application program (APL) and a BUS driver 102 of Bluetooth are resident on the memory of the PC. Tada, para [0028]): 
detect, at a particular time and in a particular environment, an initial signal strength of a wireless connection between an electronic device and the information handling device (an information processing apparatus capable of communicating with a portable device by radio, comprising: means for establishing a radio link to the portable device; means for detecting a field strength in a state where the radio link has been established. Tada, para [0008][0004]) (After establishing the radio link, the field strength of the radio wave from the other party side is always measured (step S113), and the current field strength levels 0 to 3 are determined. Tada, para [0069])( the field strength when the user operates the PC 1 by remote control from the portable telephone 2 and looks at data in the PC 1 displayed on the portable telephone 2 while keeping the PC 1 in the bag is different from that when the user communicates with the portable telephone 2 while looking at the display of the PC 1, and appropriate power management control according to the difference in use environment can be performed. Tada, para [0077] [0089]);
execute a login process to login the user to the information handling device (means for executing logon processing to the information processing apparatus from the portable device on the basis of user authentication information transmitted from the portable device by radio. Tada, para [0010]) (user authentication information including a user name and password. Tada, para [0080]), and 
control an operating state of the information handling device to a lock state based on a comparison between the initial signal strength of the wireless connection between the information handling device and the external device and a currently detected signal strength of the wireless connection between the information handling device and the external device indicating that the currently detected signal strength is less than a threshold amount of the initial signal strength (The logon/logoff control section 203 executes control for logon or logoff by radio to or from the PC 1 in accordance with a request from the portable telephone 2. When the field strength lowers to a predetermined value or less, it is determined that the PC 1 is not used, and logoff processing is automatically executed. Tada, para [0030]) (After establishing the radio link, the field strength of the radio wave from the other party side is always measured (step S113), and the current field strength levels 0 to 3 are determined the measurement range includes level 0 to level 3. Level 0 corresponds to the highest field strength at which the user is using the PC 1 [initial signals strength determined at time of connection, the levels will be used to compare with current detected signal strength]. Tada, para [0069]-[0070]).
Tada does not explicitly teach wherein: the initial signal strength defines a particular calibration of the wireless connection based on the particular time in the particular environment, and the initial signal strength is one of a plurality of calibrations of the wireless connection adjusted based on at least one of time and an environment.
However, Xia teaches the initial signal strength defines a particular calibration of the wireless connection based on the particular time in the particular environment, and the initial signal strength is one of a plurality of calibrations of the wireless connection adjusted based on at least one of time and an environment (Measurements of actual signal strengths detected at different distances can be set through a calibration process, so the signal strength that appears at a particular distance can be measured. […] The thresholds that are used to determine whether proximity has been achieved may be set by the system provider or an administrator. For example, a default distance may be set by the system or by a security policy, e.g., 3 ft, 5 ft, 10 ft, and so on, or a signal strength corresponding to those distances. In some implementations, the distance or signal strength threshold can be set by a user to customize the unlocking process. In some implementations, the thresholds used, and thus the requirements for achieving proximity to automatically obtain access to the resource 120, may vary based on time, location, the detected presence of other users or devices, and other factors [particular time and particular environment]. For example, a credential may have associated conditions that set a first level of authentication requirements during business hours, and set a second level of stricter authentication requirements after business hours. The system may require a greater signal strength or closer distance between devices under the second level of authentication requirement than the first level. As another example, if the authorized user's device 110 is the closest device that the resource 120 detects, or if no other devices are detected nearby, a first threshold may be used. If one or more other devices corresponding to other users are detected by the resource 120, the resource 120 may require a smaller distance between the devices 110, 120 before automatically granting access, especially if a device for another user is determined to be closer to the resource 120 than the device 110 or if the device for the other user is determined to correspond to a user identity that lacks appropriate credentials for obtaining access or has a role or relationship that is not trusted (e.g., a guest, an vendor from a different organization, an unknown user identity. Xia, Col. 12 lines 4-46) (the user can use sliders to adjust the distance thresholds for locking or unlocking. The user may alternatively select the auto-calibrate control to automatically calibrate the locking and unlocking […] The interface instructs the user to place the phone in a location where the user would want the computer to become unlocked. Once the user clicks the “start celebration” button, the computer will perform a series of signal strength measurements to determine appropriate signal strengths that represent the distance between the computer and the phone that the user has sent. The computer will save the signal strength information in association with the pairing of the computer with the phone, and compare signal strength that is later detected with the baseline signal strength determined during the auto-calibration period. Xia, Col. 26 lines 23-49 & FIG. 4F, 4G and 4H);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Tada in view of Xia. One would be motivated to do so, to improve the security and the flexibility to access a system by having different initial signal strength based on the time of authentication and the environment of the authentication. (Xia, Col. 12 lines 4-46).
Tada does not explicitly teach wherein: the particular time is a time when a user of the electronic apparatus is logging in to the electronic apparatus via a login process that ensures that: the user is in possession of the external device when the initial signal strength is detected, and the user and the external device are both proximate to the electronic apparatus when the initial signal strength is detected.
However, Pritchard teaches the particular time is a time when a user of the electronic apparatus is logging in to the electronic apparatus via a login process (when the user input operation is detected then the data processing apparatus may monitor the wireless signals and measure a current value of the proximity metric at the time of detecting the user input operation. The data processing apparatus may then adjust the threshold so that it is given a new value [the threshold represents the initial signal strength that will be used for future comparison] which is closer to the current measured value of the proximity metric than a previous value of the threshold. Pritchard, para [0020]) (the proximity metric may be a signal strength metric which depends on the received signal strength of the wireless signals. For example, a receive signal strength indicator (RSSI) may be used. Pritchard, para [0016]) (The user input operation which triggers a calibration may comprise any physical interaction with a user input unit of the data processing apparatus (including peripherals) which indicates that the user is close to the data processing apparatus. For example, the user input unit may be a touch pad (also known as track pad) which is often used to control the mouse cursor in a laptop, a mouse, a pointing stick which is also used to control mouse cursors in laptops, a scroll wheel such as the wheels found on some mice, a keyboard, a joystick, a user-pressable button, or a touch panel or touch display [given the broadest reasonable interpretation: the user input operation is the login process]. Pritchard, para [0027]) that ensures that: the user is in possession of the external device when the initial signal strength is detected (The user can perform a user input operation using the user input units 8, 10 to control various operations of the data processing apparatus 2. The user input operation comprises a physical interaction with the data processing apparatus 2 or its peripherals. This means that when the user is performing a user input operation on one of the user input units 8, 10 then the user can be assumed to be in proximity to the data processing apparatus 2 and, given that the user will be wearing the wearable processing device 4, the wearable processing device can also be determined to be in proximity to the data processing apparatus 2. Therefore, when a user input operation is detected at one of the user input units 8, 10, then proximity detection based on the wireless signal 6 may be calibrated. Pritchard, para [0066]), and the user and the external device are both proximate to the electronic apparatus when the initial signal strength is detected (The user can perform a user input operation using the user input units 8, 10 to control various operations of the data processing apparatus 2. The user input operation comprises a physical interaction with the data processing apparatus 2 or its peripherals. This means that when the user is performing a user input operation on one of the user input units 8, 10 then the user can be assumed to be in proximity to the data processing apparatus 2 and, given that the user will be wearing the wearable processing device 4, the wearable processing device can also be determined to be in proximity to the data processing apparatus 2. Therefore, when a user input operation is detected at one of the user input units 8, 10, then proximity detection based on the wireless signal 6 may be calibrated. Pritchard, para [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tada in view of Pritchard. One would be motivated to do so, to improve the security and the flexibility to access a system by automatically detect and adjust the initial signal strength without an explicit configuration setup by the user. (Pritchard, para [0066]).

As per claim 11, Tada, Xia and Pritchard teach the apparatus of claim 10, wherein:
The login process is based on an authentication process initiated by the user (means for executing logon processing to the information processing apparatus from the portable device on the basis of user authentication information transmitted from the portable device by radio. Tada, para [0010]); and 
The authentication process is based on input information received from the user (user authentication information including a user name and password. Tada, para [0080]) (it is determined on the basis of the field strength whether the user who has logged in is using the PC 1, and if not, logoff processing is automatically executed [the strength of the signal is measured at the login time]. Tada, para [0080]).

As per claim 12, Tada, Xia and Pritchard teach the apparatus of claim 10. Tada does not explicitly teach wherein: the processor is further configured to detect an approach of a person to the information handling device; and the particular time is a time that the approach of the person is detected.
However, Xia teaches the processor is further configured to detect an approach of a person to the information handling device (the pairing establishes that the presence of the mobile device 110 near the resource 120 can be accepted as evidence of the presence of the authorized user 102 for purposes of granting access to the resource. Xia, Col. 24 lines 38-42)( The techniques discussed for obtaining access to a device based on physical proximity can also be used to gain access to logical resources. For example, when a user approaches his desk and his computer unlocks due to the presence of his phone. Xia, Col. 33 lines 33-37) and 
the particular time is a time that the approach of the person is detected (the thresholds used, and thus the requirements for achieving proximity to automatically obtain access to the resource 120, may vary based on time, location, the detected presence of other users or devices [the signal is measured at this time], and other factors. Xia, Col. 12 lines 23-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tada in view of Xia. One would be motivated to do so, to unlock the electronic device once the user approaches the device. 

As per claim 13, Tada, Xia and Pritchard teach the apparatus of claim 10, wherein the processor is further configured to display a preset image on a display unit of the information handling device in the lock state (When the measured field strength is "level 1" (YES in step S135), a screen saver [it is well known that screen saver has multiple preset images that you can select from] is activated to hidden the window under operation and temporarily set the logoff state. Tada, para [0083]).

As per claim 14, Tada, Xia and Pritchard teach the apparatus of claim 10, wherein the processor is further configured to hide displayed data on a display of the information handling device in the lock state (When the measured field strength is "level 1" (YES in step S135), a screen saver is activated to hidden the window under operation and temporarily set the logoff state. Tada, para [0083]).

As per claim 15, Tada, Xia and Pritchard teach the apparatus of claim 10, wherein the processor is further configured to: control the operating state of the information handling device to the lock state in response to the currently detected signal strength being less than the initial strength by the threshold amount (When the field strength lowers to a predetermined value or less, it is determined that the PC 1 is not used, and logoff processing is automatically executed. Tada, para [0030]) (After establishing the radio link, the field strength of the radio wave from the other party side is always measured (step S113), and the current field strength levels 0 to 3 are determined […] the measurement range includes level 0 to level 3. Level 0 corresponds to the highest field strength at which the user is using the PC 1. Tada, para [0069]-[0070]).
Tada teaches initial field strengths levels 0 to 3 which are measured and used in comparison process with currently detected field strength, which implies that these levels are stored somewhere. However, Tada does not explicitly mention store, in the memory, the initial signal strength detected at the particular time.
However, Xia teaches store, in the memory, the initial signal strength detected at the particular time (The computer will save the signal strength information in association with the pairing of the computer with the phone, and compare signal strength that is later detected with the baseline signal strength determined during the auto-calibration period. Xia, Col. 26 lines 36-40)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tada in view of Xia. One would be motivated to do so, to increase the efficiency of the system by accessing the stored initial signal strength and use it in the comparison process in a simple way. (Xia, Col. 26 lines 36-40)

As per claim 17, Tada, Xia and Pritchard teach the apparatus of claim 10, wherein the processor is further configured to release the lock state of the information handling device based on a user authentication process (When logon authentication is successful, use of the PC 1 is enabled. Tada, para [0080]).

As per claim 18, Tada, Xia and Pritchard teach the apparatus of claim 10, wherein the initial signal strength and the currently detected signal strength each correspond to a distance that the user is away from the information handling device (if the user who uses the personal computer falls outside the infrared range even by a small distance, it is determined that no user is present. Tada, para [0006]) (using the field strength, control can be appropriately executed in consideration of the distance relationship or environment between the PC 1 and the user (user who carries the valid portable telephone 2 capable of linking to the PC 1 by radio). Tada, para [0029]).

As per claim 20, Tada, Xia and Pritchard teach the method of claim 19, wherein the initial signal strength and the currently detected signal strength each correspond to a distance that the user is a way from the information handling device (if the user who uses the personal computer falls outside the infrared range even by a small distance, it is determined that no user is present. Tada, para [0006]) (using the field strength, control can be appropriately executed in consideration of the distance relationship or environment between the PC 1 and the user (user who carries the valid portable telephone 2 capable of linking to the PC 1 by radio). Tada, para [0029]). 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. U.S. Patent Pub. No. 2001/0018329 A1 (hereinafter “Tada”) in view of Xia et al. US 11,140,157 B1 (hereinafter “Xia”) and further in view of Pritchard et al. US 2016/0255068 A1 (hereinafter “Pritchard”) and further in view of KITA U. S. Patent Pub. No. 2014/0181510 A1 (hereinafter “KITA”).

As per claim 7, Tada, Xia and Pritchard teach the system of claim 6. Tada does not explicitly teach wherein, in response to detecting the electronic apparatus is moved, the initial signal strength stored by the storage unit is disabled.
However, KITA teaches wherein, in response to detecting the electronic apparatus is moved, the initial signal strength stored by the storage unit is disabled (when it is determined that the user operation of intent to change the content of the automatic login condition data 243G or the automatic logout condition data 243F has been performed in Step S81 (Step S81; Yes), the CPU 25 updates the content [which implies disabling the old value and detect new one] (logout status, threshold value of condition for switching to login status) of the automatic login condition data 243G or the automatic logout condition data 243F in the slave device data table 243 on the basis of the user operation. KITA, para [0200]) (the master device 2 is put in the login status when a user wears the slave device 3 and comes close to the master device 2 so as to be nearer than the boundary position, and put in the logout status when the user moves away from the master device 2 so as to be farther than the boundary position. KITA, para [0204]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tada in view of KITA so that, in response to detecting the electronic apparatus is moved, the initial signal strength stored by the storage unit is disabled. One would be motivated to do so, to improve the security of the system. (KITA, para [0210]).

As per claim 16, Tada, Xia and Pritchard teach the apparatus of claim 15. Tada does not explicitly teach wherein the processor is further configured to disable the initial signal strength stored in the memory in response to detecting that the information handling device is moved. 
However, KITA teaches wherein the processor is further configured to disable the initial signal strength stored in the memory in response to detecting that the information handling device is moved (when it is determined that the user operation of intent to change the content of the automatic login condition data 243G or the automatic logout condition data 243F has been performed in Step S81 (Step S81; Yes), the CPU 25 updates the content [which implies disabling the old value and detect new one] (logout status, threshold value of condition for switching to login status) of the automatic login condition data 243G or the automatic logout condition data 243F in the slave device data table 243 on the basis of the user operation. KITA, para [0200]) (the master device 2 is put in the login status when a user wears the slave device 3 and comes close to the master device 2 so as to be nearer than the boundary position, and put in the logout status when the user moves away from the master device 2 so as to be farther than the boundary position. KITA, para [0204]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tada in view of KITA to disable the initial signal strength stored in the memory in response to detecting that the information handling device is moved. One would be motivated to do so, to improve the security of the system. (KITA, para [0210]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492